--------------------------------------------------------------------------------



Exhibit 10.1


FIFTH AMENDMENT TO STANDARD INDUSTRIAL / COMMERCIAL
MULTI -TENANT LEASE-NET


This Fifth Amendment to Standard Industrial/Commercial Multi -Tenant Lease-Net
(the “Amendment” is made as of this 1st day of May, 2019, by and between FR
National Life, LLC, a Delaware limited liability company (“Lessor”) and Strata
Skin Sciences, Inc., a Delaware corporation (“Lessee”).


RECITALS


A.          WHEREAS, Landlord and Tenant entered into that certain Standard
Industrial/Commercial Multi -Tenant Lease-Net dated March 17, 2005 for the space
commonly known as 2375 Camino Vida Roble, Suite B, Carlsbad CA 92011, comprising
approximately 8,000 rentable square feet as Amended by the First Amendment to
Standard Industrial/ Commercial Multi- Tenant Lease Net dated February 22nd,
2012.


B.          WHEREAS, Landlord and Tenant entered into that certain Standard
Industrial/Commercial Multi -Tenant Lease-Net dated February 22, 2012 for the
space commonly known as 2375 Camino Vida Roble, Suite C, Carlsbad CA 92011,
comprising approximately 3,320 rentable square feet for a combined approximately
11,320 rentable square feet combined in the two (2) lease documents.


C.          WHEREAS, Landlord and Tenant entered into that certain Second
Amendment to Standard Industrial/Commercial Multi -Tenant Lease-Net dated August
8th, 2014 to expand into the space commonly known as 2365 Camino Vida Roble,
Suite B, Carlsbad CA 92011, comprising approximately 5,669 rentable square feet
for a combined approximately 16,989 rentable square feet combined in the two (2)
lease documents and First & Second Amendment (the “Current Premises”).


D.          WHEREAS Landlord and Tenant entered into that certain Third
Amendment to Standard Industrial/Commercial Multi -Tenant Lease-Net dated April
30th, 2015 to extend the lease in the Current Premises.


E.          WHEREAS PhotoMedex, Inc. assigned the Lease to Mela Sciences, Inc.
(which changed its name to Strata Skin Sciences, Inc.) and Landlord Consented to
this Assignment on June 22, 2015.


F.          WHEREAS Landlord and Tenant entered into that Forth Amendment to
Standard Industrial/Commercial Multi -Tenant Lease-Net executed May 18, 2017 to
extend the lease in the Current Premises (collectively the “Lease”).


G.          WHEREAS, Lessor and Lessee desire to amend certain terms of the
Lease in accordance with the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the foregoing and the terms and provisions
of this Amendment, Lessor and Lessee agree as follows:
- 1 -

--------------------------------------------------------------------------------



1.
Defined Terms.  All terms used in this Amendment but not otherwise defined in
this Amendment shall have the same meanings respectively ascribed to them in the
Lease. The Lease, as modified by this Amendment, is referred to as the “Lease”.



2.
Term.  The term of the Lease shall be extended Sixty (60) months commencing
October 1, 2019 and expire September 30, 2024.



3.
Rental Rate.



The monthly Base Rent for the Current Premises shall be payable as follows:


Period
 
Base Rent
 
10/1/19 -1/31/20
 
$
0.00
 
2/1/20 -9/30/20
 
$
18,346.58
 
10/1/20-9/30/21
 
$
18,896.97
 
10/1/21-9/30/22
 
$
19,463.88
 
10/1/22-9/30/23
 
$
20,047.80
 
10/1/23-9/30/24
 
$
20,649.23
 



4.
Operating Expenses.  In addition to the Base Rent, Lessee shall pay its
proportionate share of the NNN Expenses including Real Property Taxes, Real
Property Insurance and Common Area Maintenance charges.  Estimated NNN charges
verses actual expenses shall be reconciled annually.  HVAC maintenance and
repair are included in the Lessor’s NNN expense.  Lessee shall be responsible
for paying directly their separately metered utilities servicing the Premises.




5.
Security Deposit.  The Total Security Deposit on hand totaling $17,812.21 shall
be increased by $2,837.02 to equal a Security Deposit amount of $20,649.23.



6.
Tenant Improvement Allowance.  Landlord has agreed to provide Tenant with a
$84,945 Tenant Improvement Allowance to be used by Tenant for improvements to
the Building.  All improvements shall be approved in writing by Landlord which
consent shall not be unreasonably withheld, conditioned or delayed.  Lessee may
request periodic disbursements of the TI Allowance (no more frequently than
monthly and in no smaller amounts than $5,000); however, as a condition
precedent to any disbursement of the TI Allowance (except the final disbursement
for which unconditional final lien waivers shall be required), Lessee shall be
required to deliver to Lessor, in form and substance reasonably satisfactory to
Lessor, conditional lien waivers from each contractor, subcontractor, supplier
and materialman (collectively, “Contractors”) for which Lessee is seeking a
payment.  All work must be completed and reimbursement must be requested, with
all required documents no later than 12/31/2020 or the allowance becomes null
and void.  The Tenant will be responsible for all improvement costs in excess of
the Allowance.











- 2 -

--------------------------------------------------------------------------------



7.
Conflict.  In the event there is conflict or inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the Lease, the
terms and conditions of this Amendment shall control.  Except as otherwise
expressly amended hereby, the Lease shall remain in full force and effect
according to its terms.



8.
Counterparts; Facsimile.  This Amendment may be executed in two (2) or more
counterparts, each of which shall be considered an original and all of which,
when taken together, shall constitute one (1) instrument.  A facsimile
counterpart of this Amendment shall be deemed an original for all relevant
purposes.





IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
date first written above.


[SIGNATURE PAGE TO FOLLOW]










































- 3 -

--------------------------------------------------------------------------------







LESSOR:


FR National Life, LLC. a Delaware limited Liability Company




By:
By: First Industrial, L.P., a Delaware limited partnership, its sole member





By:
First Industrial Realty Trust, Inc., a Maryland corporation, its sole general
partner





By:     /s/Ryan McClean                                               


Its:      Senior Regional Director                                   


Date:      May 1, 2019                                                   





LESSEE:


Strata Skin Sciences, Inc., a Delaware corporation




By:      /s/ Matthew C. Hill                                           


Its:      Chief Financial Officer                                       



Date:      May 1, 2019                                                    






- 4 -

--------------------------------------------------------------------------------